EXHIBIT 23.2 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We hereby consent to the incorporation by reference in the Registration Statement on Form S-8of Met-Pro Corporation of our report dated June 26, 2009 relating to the financial statements of Met-Pro Corporation Salaried Employee Stock Ownership Plan as of January 31, 2009 and for the year then ended, which report is included in this Annual Report on Form 11-K of Met-Pro Corporation Salaried Employee Stock Ownership Plan for the year ended January 31, 2010. /s/ Margolis & Company P.C. Margolis & Company P.C. Bala Cynwyd, PA July 28, 2010
